IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                        DIVISION ONE

STATE OF WASHINGTON,
                                                                                        !»0    U< I
                                                           No. 70016-2-1
                      Respondent,

              v.
                                                                                          ro


LYNNETTE JO JOHNSON,                                       UNPUBLISHED OPINION

                                                                       MAY 1 2 20H
                      Appellant.                           FILED:      WM                     CO




       Per Curiam — Lynnette Johnson appeals her conviction for possession of

cocaine with intent to deliver, arguing that the trial court erred in instructing the jury that

it had a "duty to convict" if it found all the elements of the offense beyond a reasonable

doubt. This argument is controlled by our recent decision in State v. Rvan P. Moore.

No. 69766-8 (Wash. February 18, 2014) and the cases cited therein.

       Affirmed.



                             FOR THE COURT:




                                                             JJ-C* /Jrtiy C»\JS